United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, North Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-35
Issued: April 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 8, 2008 appellant, through his attorney, filed a timely appeal from a July 20,
2008 merit decision of the Office of Workers’ Compensation Programs terminating
compensation benefits and a March 20, 2008 merit decision by a hearing representative affirming
termination of benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office met its burden of proof in terminating appellant’s
compensation effective July 28, 2007; and (2) whether appellant established that he had any
continuing disability after July 18, 2007, causally related to his accepted injury. On appeal,
appellant contends that his injury is related to prior work-related injuries in 1996 and 1999.
FACTUAL HISTORY
On December 2, 2002 appellant, then a 46-year-old electric industrial control mechanic,
filed a traumatic injury claim (Form CA-1) alleging that on November 13, 2002 he sustained an

upper hip and back injury when his left leg gave out while he was climbing out of a pit, causing
him to fall to the ground.1 The Office accepted appellant’s claim for lumbar back strain,
aggravation of lumbar stenosis and aggravation of neurogenic claudication. Appellant stopped
work on the date of injury and did not return.
Appellant completed a treatment course at a pain clinic on May 2, 2003, at which time
the pain clinic prepared a functional capacity evaluation (FCE).2 In the FEC dated June 2, 2003,
a therapist determined that she was capable of working in a sedentary position and set forth
recommended work restrictions by appellant’s physician, including sitting for no more than 45
minutes at a time, limited standing and walking not to exceed ten minutes and restricted stair
climbing, squatting and climbing ladders.
On August 6, 2003 the Office referred appellant to Dr. Cass Terry, a Board-certified
neurologist, for a second-opinion evaluation of appellant’s ability to work and determination of
continuing residuals from the November 13, 2002 injury.3
By letter dated December 23, 2003, the Office requested appellant’s treating physician,
Dr. Rafi M. Rafiullah, a Board-certified neurological surgeon, review the FCE and provide an
opinion on appellant’s ability to return to work.
In a January 5, 2004 medical report, Dr. Rafiullah responded to the Office’s request,
stating that he concurred with the assessment in the FCE. He indicated that appellant reached
maximum medical improvement and could return to modified work, within the permanent
restrictions provided in the FCE.
In a medical report dated February 14, 2004, Dr. Terry opined that appellant sustained
only a temporary aggravation of his lumbosacral spine as a result of the employment injury. He
maintained that appellant did not currently have any residuals as a result of the injury and that
any remaining symptoms were caused by his nonwork-related degenerative spinal condition and
stenosis and not due to the November 13, 2002 employment injury.
The case lay dormant until the Office referred appellant to Dr. Marc J. Novom, a Boardcertified internist and neurologist, for a second-opinion evaluation of appellant’s ability to work
and determination of continuing residuals related to the employment injury.
In an October 17, 2006 medical report, Dr. Novom opined that appellant did not sustain
any permanent residuals as a result of the November 13, 2002 employment injury. He concurred
with the medical opinion of Dr. Terry, finding that the employment injury, at worse, caused a
1

The record reveals that appellant had a long history of knee and back injuries, however, there is no evidence of
prior accepted claims.
2

Appellant attended the pain treatment course from March 10 through 18, 2003, but stopped due to an unrelatedheart condition. He resumed the course on April 21, 2003.
3

Appellant failed to attend his first appointment with Dr. Terry scheduled for August 6, 2003. In an August 12,
2003 decision, the Office proposed suspension of compensation. Appellant subsequently attended a second
appointment on September 11, 2003.

2

temporary aggravation of a preexisting low back condition, which was resolved not more than a
couple months after the event. Dr. Novom maintained that there was no work restrictions
imposed as a result of the injury.
The Office determined that a conflict of medical evidence existed with regards to the
extent of residuals from the accepted work-related conditions and appellant’s ability to return to
work. On April 3, 2007 it referred appellant, with a statement of accepted facts and a full
medical record, to an impartial medical examiner, Dr. Paul Barkhaus, a Board-certified
neurologist.
In a medical report dated April 5, 2007, Dr. Barkhaus detailed appellant’s medical history
and described his full examination. He opined that appellant sustained a lumbosacral
myoligamentous strain as a result of the November 13, 2002 employment injury, but that the
injury was not as significant as appellant alleged and would have represented only a temporary
aggravation of his preexisting subjective low back complaints. Dr. Barkhaus stated that, with a
reasonable degree of neurological certainty, appellant’s current condition was related to a
preexisting injury and that the degenerative changes in his spine were not explained by the
November 13, 2002 employment injury.
On June 13, 2007 the Office issued a notice of proposed termination of appellant’s
medical benefits and wage-loss compensation based on the finding by Dr. Barkhaus that
appellant did not continue to suffer any residuals or disability related to the accepted
employment injuries.
In a July 9, 2007 statement, appellant contended that prior work injuries in 1996 and
1999 contributed to his current back condition, which he stated that the Office continued to
ignore. Appellant further objected to Dr. Barkhaus’ medical examination, arguing that the doctor
was rude, abusive and that he was not provided a complete medical record. He also submitted a
June 13, 2007 finding of disability from the Social Security Administration and a series of
medical records dated November 7, 1996 through September 10, 1998.
By decision dated July 18, 2007, the Office terminated appellant’s benefits, finding that
the evidence submitted was not sufficient to alter the recommendation to terminate medical
benefits and wage-loss compensation.
On August 22, 2007 appellant filed a request for a telephonic hearing before an Office
hearing representative. A telephonic hearing took place on January 4, 2008 where he testified,
through his attorney, that the heavy work required by various positions with the Federal
Government and the employing establishment caused degenerative changes in his spine.
In an undated statement, appellant discussed alleged work-related incidents on
October 10, 1996 and May 25, 1999. He also detailed his employment history from 1978
through 2002.
In a brief dated February 1, 2008, appellant, through his attorney, argued that his claim
should be developed as an occupational disease and that Dr. Barkhaus’ medical report should be
excluded.

3

In a March 6, 2008 medical report, Dr. John W. Ellis, Board-certified in family medicine,
described appellant’s 1996 and 1999 alleged work incidents and the 2002 accepted injury, who
performed a medical examination and reviewed various medical records dated November 7,
1996 through September 28, 2005. He stated that multiple injuries to appellant’s lumbar spine
occurring in 1996, 1999 and 2002 caused structural damage resulting in disc derangement with
central canal narrowing, disc derangement with forminal protrusion and lumbar spondylosis,
which also resulted in central canal nerve impingement at L4-5, as well as nerve root
impingement at L5-S1. Dr. Ellis stated that the diagnosed injuries and impairments arose out of
and in the course of appellant’s employment and that his employment and work duties
aggravated and/or caused these injuries and impairments. He further opined that appellant was
temporarily totally disabled from November 2002 to present as a result of his injuries.
By decision dated March 20, 2008, the hearing representative affirmed the termination of
benefits finding that the weight of medical evidence established that appellant did not have any
disabling residuals from his November 13, 2002 employment injury.
On April 14, 2008 appellant, through his attorney, filed a request for reconsideration.
In a July 30, 2008 decision, the Office denied modification on the grounds that while
Dr. Ellis’s report supported a continuing condition, it did not establish employment-related
disability or warrant changing the claim to an occupational disease.4
LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.5 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.6 The Office’s burden of
proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.7
The Federal Employees’ Compensation Act provides that, if there is a disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make an examination.8 The
implementing regulations state that if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second-opinion physician or an Office
medical adviser or consultant, the Office shall appoint a third physician to make an examination.

4

The Board notes that on July 7, 2006 appellant filed a claim for a schedule award (Form CA-7). The Office has
not issued a decision on this basis, thus the issue is not before the Board on appeal.
5

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
6

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Anna M. Blaine, 26 ECAB 351 (1975).

7

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); Larry Warner, 43 ECAB 1027 (1992).

8

5 U.S.C. §§ 8101-8193, 8123.

4

This is called a referee examination and it will select a physician who is qualified in the
appropriate specialty and who has had no prior connection with the case.9
ANALYSIS -- ISSUE 1
The Office accepted that on November 13, 2002 appellant sustained a lumbar back strain,
aggravation of lumbar stenosis and aggravation of neurogenic claudication as a result of falling
while climbing out of a pit at work. Appellant received medical benefits and wage-loss
compensation.
In a January 5, 2004 report, appellant’s treating physician, Dr. Rafiullah, determined that
appellant could return to modified duty within the work restrictions provided. The Office
subsequently referred appellant to Dr. Novom for a second-opinion evaluation regarding
continual residuals related to the November 13, 2002 injury. In an October 17, 2006 medical
report, Dr. Novom found that the employment injury only caused a temporary aggravation of a
preexisting low back condition and that there were no continuing residuals as a result of the
injury.
The Office properly determined that a conflict in medical evidence existed, as to the
continuing residuals from the accepted injury and referred appellant to an impartial medical
examiner, Dr. Barkhaus, a Board-certified neurologist. In an April 5, 2007 medical report,
Dr. Barkhaus opined that the November 13, 2002 employment injury resulted in a temporary
aggravation of a preexisting back condition and, with a reasonable degree of neurological
certainty, appellant’s current condition was related to degenerative changes from a prior injury
and were not explained by the accepted traumatic incident. He based his opinion on a detailed
review of appellant’s medical records and a prepared statement of accepted facts pertaining to
the November 2, 2002 employment injury and after a full physical examination
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on proper factual and medical background, must be given special weight.10
The Board finds that Dr. Barkhaus’ April 5, 2007 medical report is sufficiently detailed,
is based on a proper factual background and contains sufficient correlation between his findings
and conclusions to represent the special weight of the medical opinion evidence and resolve the
existing conflict regarding the residuals from the November 13, 2007 injury.
The Board notes that appellant’s contentions that his preexisting injuries were a result of
1996 and 1999 work-related injuries and that his current disabilities are solely related to
employment factors. The issue in this case is whether appellant has a disability related to the
November 13, 2002 traumatic injury. As the Office has not accepted the alleged 1996 and 1999
work incidents, appellant’s claims that they are the cause of his disability are irrelevant.
Dr. Barkhaus determined that appellant did not sustain any permanent disability, related to the
9

20 C.F.R. § 10.321.

10

Elaine Sneed, 56 ECAB 373 (2005).

5

November 13, 2002 trauma and that any ongoing disability is unrelated to the accepted work
event. His report constitutes the special weight of the medical opinion evidence, thus the Office
properly terminated appellant’s benefits on July 18, 2007.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation benefits shifts to the employee. In
order to prevail, the employee must establish by the weight of the reliable, probative and
substantial evidence that he or she had an employment-related disability which continued after
termination of compensation benefits.11
ANALYSIS -- ISSUE 2
The Office properly terminated appellant’s claim for compensation benefits on July 18,
2007 based on the opinion of the impartial medical specialist, Dr. Barkhaus. Thus, appellant has
the burden of proof to establish that he has continuing disability related to the accepted
employment injury.
In a March 6, 2008 medical report, Dr. Ellis, Board-certified in family medicine, opined
that appellant sustained structural lumbar spine damage resulting from employment injuries in
1996, 1999 and 2002 and that appellant was temporarily totally disabled from November 2002
through the present.
The Board finds that this evidence is not sufficient to overcome the special weight
accorded Dr. Barkhaus’ April 5, 2007 report. Dr. Ellis relied on appellant’s alleged history of
employment injuries in 1996 and 1999 in determining that appellant has continuing disability
due to his employment. As discussed above, the only accepted incident is the traumatic injury on
November 13, 2002. In order to establish continuing disability, appellant must show that he is
disabled as a result of the accepted employment injury. Dr. Ellis’ determination of disability,
based on the alleged 1996 and 1999 incidents, is irrelevant to this issue and does not support
appellant’s claim for continuing disability.
Thus, the Board finds that appellant did not meet his burden of proof in establishing
continuing disability after July 18, 2007.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective July 18, 2007. The Board further finds that appellant failed to
establish that he had any continuing disability after July 18, 2007, causally related to his
November 13, 2002 employment injury.

11

Id., Gary R. Sieber, 46 ECAB 215, 222 (1994). See Wentworth M. Murray, 7 ECAB 570, 572 (1955).

6

ORDER
IT IS HEREBY ORDERED THAT the July 20, 2008 decision of the Office of
Workers’ Compensation Programs and the March 20, 2008 decision of the hearing representative
are affirmed.
Issued: April 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

